Citation Nr: 0501485	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a broken 
jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1962.

This case came to the Board of Veterans' Appeals (Board) from 
a July 2002 RO decision that denied service connection for 
residuals of a broken jaw.  In November 2004, a 
videoconference hearing was held before the Board.


FINDINGS OF FACT

1.  The veteran is not shown to have broken his jaw during 
his period of active duty service, from December 1960 to 
December 1962.  

2.  The veteran's current jaw disorder, diagnosed as a 
questionable thickening of the left mandible, began many 
years after service and was not caused by any incident of 
service.


CONCLUSION OF LAW

Residuals of a broken jaw were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
residuals of a broken jaw.  At the November 2004 
videoconference hearing before the Board, he testified that 
he injured his jaw in a fall during basic training.  
Specifically, he alleged that he slipped in wintry conditions 
and that his chin struck his rifle.  He was given three 
stitches to treat this condition, and no X-ray of the jaw was 
taken at that time.  He testified that he returned seeking 
additional treatment for ongoing jaw pain three days later, 
but was told the condition would need time to heal.  He has 
reported ongoing jaw pain ever since.  

First, the Board must address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

By letters dated in December 2001 and in June 2004, and the 
May 2003 statement of the case (SOC), the RO advised the 
veteran of the enactment of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for service 
connection but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
advised of the evidence previously received and requested to 
provide authorization for the release of any additional 
medical records which may be available.  The veteran was also 
requested to identify any additional information or evidence 
that he wanted VA to try and obtain.   

The July 2002 rating decision, the May 2003 SOC, and the RO's 
letters in December 2001 and in June 2004, collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him evidence necessary to substantiate 
his claim herein.  The May 2003 SOC specifically set forth 
the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  These documents also 
advised the veteran of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The RO has obtained all available treatment records 
identified by the veteran, and the veteran has been provided 
with a relevant VA examination.  The veteran's service 
medical records are in the record, and the RO has obtained 
all post service treatment records identified by the veteran.  
Thus, there are no additional records to be obtained herein.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

As noted above, the veteran served on active duty in the Army 
from December 1960 to December 1962.  His service medical 
records are silent as to any treatment for a jaw condition or 
trauma to the face.  His discharge examination, performed in 
October 1962, noted that his mouth, throat, neck and throat 
were all normal.  On a medical history report, completed at 
that time, the veteran indicated that he had not experienced 
any severe tooth or gum trouble, and he denied having 
experienced any bone, joint or other deformities.  The 
service records, which appear complete, provide negative 
evidence against this claim.

In August 2001, the veteran filed his present claim seeking 
service connection for residuals of a broken jaw.  In support 
of his claim he identified, and the RO has obtained, post 
service medical treatment records dating back to 1991.  

A physical therapy evaluation report, dated in May 1991, 
noted that the veteran had been referred to the Pain 
Management Program with a diagnosis of cervical/thoracic 
syndrome.  The report noted his history of having been 
injured in a motor vehicle accident on June 2, 1987, when an 
18-wheeler came out of a side road across the highway.  His 
car went under the trailer, taking off the top of the car.  
He was unconscious for approximately one and one-half hours.  
At that time, he had low back/chest/neck pain, and had some 
teeth knocked out.  Some additional teeth were loosened in 
the accident and came out later.  A neuropsychological 
consultation report, dated in May 1991, noted that following 
the accident, the veteran "lost most of his teeth, pulling 
them out by himself when they would not tighten up.  He did 
have one abscess that required dental intervention as these 
teeth were being removed."  A dental consultation report, 
dated in May 1991, noted the veteran's history of a motor 
vehicle accident in June 1987.  X-ray examination conducted 
at that time revealed severe periodontitis in the remaining 
teeth, decreased joint space in the right temporomandibular 
joint with post-superior condyle, and degenerative joint 
disease of the left temporomandibular joint consistent with 
undiagnosed condylar fracture.  The report recommended 
removal of the remaining teeth and dentures.  An interim 
conference report, dated in June 1991, noted that the 
veteran's "problems started initially after suffering a 
motor vehicle accident in June 1987 . . .  X-rays were 
negative at the time of the initial event.  Since then, he 
has lost a number of teeth initially in the accident and 
later having come out on their own, he now has only eight 
teeth on the lower plate and two teeth in the upper right 
plate."  

The Board must find that these records provide more negative 
evidence against the veteran's claim.

A neuropsychological evaluation, performed in July 1991, 
concluded with a diagnosis of post concussion syndrome with 
moderate residual deficit.  

A VA treatment report, dated in July 2001, noted his 
complaints of left jaw pain, due to an old injury.  An X-ray 
examination of the mandible, conducted in November 2001, 
indicated that no acute fractures were seen.  It also 
revealed a questionable thickening of the left mandible, 
which may be related to an old fracture deformity.  

In July 2002, a VA dental examination was conducted.  The 
report noted the veteran's history of an inservice injury to 
his jaw.  He reported that treatment consisted of three 
stitches, and that no X-rays were performed.  Physical 
examination revealed all teeth to be missing except numbers 
21, 22, 27, 28.  All four remaining teeth were mobile from 
periodontal disease.  The VA examiner opined that the 
veteran's inservice mandibular trauma from a fall was 
unlikely to have produced fracture.  He noted that no teeth 
were lost as a result of this inservice incident.  The Board 
must find that this report provides negative evidence against 
the veteran's claim.

Following his discharge from the service, the first evidence 
of any type of jaw condition is the 1991 treatment reports, 
which indicated that the veteran had injured his jaw in a 
motor vehicle accident in 1987.  Thus, the first reference to 
a jaw disorder of any kind is not until twenty-five years 
after the veteran's discharge from the service.  

As a layman, the veteran does not have competence to provide 
a medical opinion on diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the veteran does not 
have the medical expertise to tell the Board what has caused 
his current jaw disorder. 

The medical evidence also does not suggest that the current 
jaw disorder, diagnosed as questionable thickening of the 
left mandible, first shown many years after service, is 
related to any incident of active duty.  The VA examiner 
opined that it was not likely that the veteran fractured his 
jaw as a result of his reported inservice fall.  

The weight of the credible evidence establishes that the 
veteran's current jaw disorder began many years after service 
and was not caused by any incident of service.  The condition 
was not incurred in or aggravated by service.  As the 
preponderance of the evidence is against the claim for 
service connection for residuals of a broken jaw, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of a broken jaw is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


